     Case 2:21-cv-00721-WBS-DMC Document 7 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TODD CHRISTIAN ROBBEN,                              No. 2:21-CV-0721-WBS-DMC-P
12                        Petitioner,
                                                          ORDER
13            v.
14    KATHLEEN ALLISON,
15                        Respondent.
16

17                  Pending before the Court is Petitioner’s request, ECF No. 2, for leave to file

18   documents electronically via the Court’s CM/ECF system. Pursuant to Eastern District of

19   California Local Rule 133(b)(2), parties appearing pro se, like Petitioner, must file documents in

20   paper unless a request for leave file electronically is made and granted on reasonable explanation.

21   In his request, Petitioner, who is a parolee, states that he intends to file a petition which he has

22   already prepared in PDF format and which contains indexing, hyperlinks, and other features that

23   cannot be accessed via a paper filing. Petitioner also states that he is without means to print his

24   petition and file it in paper format. The Court finds that Petitioner has established sufficient

25   grounds to be allowed to use the Court’s electronic filing system.

26   ///

27   ///

28   ///
                                                         1
     Case 2:21-cv-00721-WBS-DMC Document 7 Filed 08/04/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that Petitioner’s request, ECF No. 2, is

 2   granted and Petitioner may file documents electronically via the Court’s CM/ECF system.

 3

 4   Dated: August 4, 2021
                                                        ____________________________________
 5                                                      DENNIS M. COTA
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
